Citation Nr: 0607882	
Decision Date: 03/17/06    Archive Date: 03/29/06	

DOCKET NO.  03-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for non-
Hodgkin's lymphoma residuals, including resolved herpes 
zoster, with post-herpetic neuralgia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1966 to 
October 1968, including nine months' service in the Republic 
of Vietnam.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which confirmed and 
continued a 10 percent evaluation.  In January 2005, the 
Board remanded this appeal to the RO for VCAA compliance.  
The action requested on remand was completed in full and the 
case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's service-connected non-Hodgkin's lymphoma 
was treated by a course of chemotherapy and has resolved 
without reoccurrence.  

3.  The veteran's chemotherapy for service-connected non-
Hodgkin's lymphoma resulted in an outbreak of herpes zoster 
(shingles) which itself resolved after several months of 
treatment, but this now resolved herpes zoster rash resulted 
in a severe post therapeutic neuralgia affecting the ability 
of the veteran to elevate his left arm higher than 90 
degrees, intermittent fatigue, and pain.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent for a 
rating by analogy to severe incomplete paralysis of the 11th 
cranial nerve have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.124a, Diagnostic Code 8211, 4.118, 
Diagnostic Code 7715 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in obtaining such evidence.  

As no formal VCAA notice had been earlier provided, the Board 
remanded the appeal in January 2005 for VCAA compliance.  
That same month, the RO provided formal VCAA notice to the 
veteran which described the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Although not requested in the Board's remand, the RO also 
provided the veteran with an additional VA examination with 
respect to the pending appeal.  All known available evidence 
relevant to this appeal has been collected for a review.  In 
February 2005, the veteran responded with additional written 
argument, but reported that there was no additional evidence 
to submit in response to his receipt of VCAA notice the month 
prior.  The veteran has been provided the laws and 
regulations governing VCAA, governing increased evaluations 
for his service-connected disability, and he has been 
provided an explanation of the adjudication actions taken on 
his pending claim.  He has been provided VA examinations 
which are adequate for rating purposes.  The Board finds that 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Evaluating the same disability under various diagnoses must 
be avoided.  Using manifestations which do not result from 
service-connected disease or injury in establishing a 
service-connected evaluation must be avoided.  This is the 
rule against pyramiding.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered, it is necessary to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 
100 percent rating shall continue beyond the sensation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.  

Paralysis of the 11th (spinal accessory, external branch) 
cranial nerve which is complete warrants a 30 percent 
evaluation, which is incomplete but severe warrants a 
20 percent evaluation, and which is incomplete but moderate 
warrants a 10 percent evaluation.  Ratings for impairment of 
this nerve are dependent upon loss of motor function of 
sternal mastoid and trapezius muscles.  Ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, such ratings are combined but without the 
bilateral factor.  38 C.F.R. § 4.124a, Diagnostic Code 8211.  

Analysis:  Historically, the veteran presented for treatment 
in March 2001 with complaints of swelling in the neck area.  
Biopsy revealed non-Hodgkin's lymphoma (NHL).  The veteran 
was subsequently provided a course of intensive chemotherapy 
for treatment, and both private and VA medical records reveal 
that the veteran's NHL was successfully treated by this 
chemotherapy and the lymphoma resolved and has at no time 
returned, reoccurred or metastasized.  

In accordance with 38 U.S.C.A. § 4.118, Diagnostic Code 7715, 
the RO granted service connection for non-Hodgkin's lymphoma 
on the basis of presumed herbicide exposure from the 
veteran's nine months' service in Vietnam.  He was assigned a 
100 percent schedular evaluation from March 2001 through the 
end of January 2002.  From February 2002, the veteran has 
been in receipt of a 10 percent evaluation for post-NHL 
treatment residuals in a rating by analogy to moderate 
incomplete paralysis of the 11th cranial nerve.  

In April 2002, the veteran sought an increased evaluation for 
his post-NHL residuals, and the RO confirmed and continued 
the earlier 10 percent evaluation, and the veteran appealed.  

Medical records reveal that the veteran underwent six courses 
of "R-CHOP" chemotherapy, and CT scans revealed a decrease in 
the size of the mesenteric mass and resolution of a left 
adrenal nodule.  CT scans of the neck, chest, abdomen and 
pelvis were negative for any evidence of lymphoma, except for 
stable mesenteric root adenopathy.  A repeat CT scan of the 
abdomen again showed stability of the mesenteric root 
adenopathy.  Following resolution of the lymphoma, the 
veteran had an overall sense of fatigue but denied fever, 
rigors, drenching night sweats, anorexia, or weight loss.  

In February 2002, the veteran's private treating physician 
noted that the veteran had, subsequent to chemotherapy for 
his NHL, developed shingles (herpes zoster) infection which 
resulted in pain which was treated by multiple pain 
medications.  The veteran's past medical and surgical history 
included hypertension, congenital spinal stenosis, lumbar 
laminectomy, knee surgery, carpal tunnel surgery, left 
rotator cuff surgery, and cervical spine surgery.  The 
veteran complained of a constant pain in his thoracic region, 
the area which was affected by the post chemotherapy herpes 
zoster.  There were old shingle lesions extending from the 
posterior back at approximately T-10 to the anterior chest in 
the T-6 region.  Neurologically, this physician reported that 
cranial nerves II-XII were intact, and motor strength was 5/5 
bilaterally.  The assessment was that the veteran had a 
neuropathic pain related to his recent history of shingles.  
A thoracic epidural steroid injection was provided.  

In June 2002, the veteran was provided a VA examination.  He 
was 61 years of age and worked as a barber in his own shop.  
He developed NHL in March 2001.  In January 2002, he 
developed acute herpes zoster (shingles) involving the right 
chest wall, and continued to have severe post-herpetic pain, 
unrelieved, in the right thorax.  Examination revealed 
multiple small pigmented areas, but also revealed multiple 
senile keratotic lesions.  The dark post-shingles represented 
pigmentation from earlier active acute lesions; however the 
post-herpetic pain frequently accompanying shingles may last 
for a number of years.  The veteran reported difficulty 
working as a barber in that raising his arms resulted in pain 
in the axilla and thoracic wall.  The diagnosis was post-
herpetic pain, duration uncertain.  

Ongoing VA outpatient treatment records note additional CT 
scans and other diagnostic studies revealing no reoccurrence 
or metastases of the earlier NHL.  In July 2002, there were 
no interim complications or signs of recurrence/progression.  
The veteran denied fever, rigors, night sweats, infections, 
or new sites of bone pain or bleeding.  

The veteran was provided his most recent VA examination in 
September 2005.  The claims folder was reviewed in 
conjunction with the examination.  The 65 year-old, right-
handed veteran was noted to have been successfully treated 
for NHL, and that disease process remained in complete 
remission.  However, following chemotherapy, the veteran had 
extreme fatigue that was likely related to a post 
chemotherapy case of herpes zoster about the left chest, 
believed to be the T-6 dermatome, although other reports 
indicated that it was between the T-6 and 10 of involvement.  
The herpes zoster rash of the left chest finally resolved in 
about 3 1/2 months, but resulted in severe post-therapeutic 
neuralgia, which had been treated with a multifaceted effort 
including TENS, thoracic epidural injections, Hydrocodone, 
Amitriptyline, and a short course of Neurontin.  The herpes 
zoster rash resolved, but the veteran thereafter developed 
symptoms of itching and sensitivity of the right lateral 
chest.  By contrast, this physician noted that the herpes 
zoster pain on the left was significant and was still 
present.  The veteran's right chest symptoms were accompanied 
by what the veteran described as multiple skin tags.  On the 
left, the neuralgia was still present as indicated and the 
veteran was unable to elevate his left arm higher than 90 
degrees.  Before the veteran's chemotherapy, he had minimal 
joint symptoms, and after the chemotherapy he developed 
significant pain about his shoulders, neck, fingers and 
knees.  It was, however, noted, that the veteran already had 
been diagnosed for arthritis of the knees and that he was 
scheduled for left knee replacement in the very near future.  
It was also noted that the veteran had undergone a C6-C7 disc 
surgery some 20 years earlier and in November 2004, a fusion 
of C6-C7 with spur removed.  With respect to herpes zoster, 
the veteran was receiving no further treatment except pain 
medication.  There were no corticosteroids or 
immunosuppressant drugs, and there were no systemic symptoms 
related to herpes zoster.  The veteran's reported fatigue and 
malaise was likely an after effect of his chemotherapy.  
There had been no scarring or disfigurement as a result of 
the herpes zoster and the veteran did not have acne, 
alopecia, or hyperhidrosis.  In the absence of scarring 
following the veteran's episode of herpes zoster, photographs 
were not taken.  Examination revealed that the left shoulder 
had a significant limitation of motion and the veteran winced 
with pain under such motion and in respect to the left 
lateral chest.  A sensory examination revealed exquisite 
sensitivity of the left posterolateral and anterior chest 
corresponding to a zone between the 6th and 10th intercostal 
nerves.  There was, however, no evidence of recurrence or 
metastases of NHL.  

The diagnostic findings from this most recent examination 
noted NHL involving the cervical and mesenteric lymph nodes 
with an apparent total remission.  NHL had been complicated 
by herpes zoster due to the veteran's compromised immune 
system from NHL chemotherapy, with a post-therapeutic 
neuralgia about the chest.  The physician stated that a 
herpes zoster condition could not be diagnosed on the right, 
however, and the apparent hypersensitivity of the skin on 
that side could not be explained, and it was likely not 
related to the left-sided herpes zoster and the veteran's 
NHL.  

A preponderance of the evidence on file is in favor of an 
increased evaluation for the veteran's post-NHL complications 
of herpes zoster with a continuing neurological involvement 
resulting from that episode of shingles.  The Schedular 
criteria at 38 C.F.R., Part 4, does not provide rating 
criteria specific to the veteran's documented clinical 
residuals.  The RO appropriately rated his neurological pain 
by analogy to incomplete paralysis of the 11th (spinal 
accessory, external branch) cranial nerve.  This cranial 
nerve is specifically noted to be involved in loss of motor 
function of the sternal mastoid and trapezius (muscles of the 
upper back and chest).  

However, while the RO has concluded that this analogous 
rating was appropriately characterized as moderate in nature, 
the Board finds that the clinical evidence more nearly 
approximates the criteria for a finding of severe incomplete 
paralysis sufficient to warrant the next higher 20 percent 
evaluation, at all times during the pendency of this appeal.  
The June 2002 VA examination report characterized the 
veteran's post-herpetic pain as "severe," and the VA 
physician who most recently examined the veteran in September 
2005 also characterized the veteran's problems as "severe."  
The veteran is clearly noted to have significant left 
shoulder loss of range of motion and continuing fatigue.  

At the same time, the Board must certainly be cognizant of 
the fact that the now 64-year-old veteran has a clearly 
documented history of multi-joint arthritis, congenital 
spinal stenosis, lumbar laminectomy, knee surgery, carpal 
tunnel surgery for each arm, and earlier left rotator cuff 
surgery.  The rule against pyramiding discussed above 
provides that a veteran may not be provided a compensable 
evaluation for service-connected disability based upon signs 
and symptoms which are clearly attributable to disabilities 
which are entirely unrelated to service.  The Board itself 
may not and does not make a clinical estimation of exact 
degrees as to what level of pain and limitation is directly 
attributable to the post-chemotherapy NHL, and to other 
nonservice-connected orthopedic difficulties, but it is 
certainly clear that some degree of the veteran's current 
problems are not attributable to his post-chemotherapy NHL 
residuals.  

The Board considered but did not award the next higher 
30 percent evaluation because the veteran is not shown to 
have signs and symptoms more nearly approximating those which 
would result from a complete and total paralysis of the 11th 
cranial nerve.  Additionally, the Board considered the 
appropriateness of granting the veteran an additional award 
for dermatological disability or scarring for the now 
resolved episode of herpes zoster.  However, it is noteworthy 
that the most recent examination on file noted no scarring or 
disfigurement as a result of the herpes zoster which itself 
is clearly not documented to have involved the head, face or 
neck or an area greater than 144 square inches sufficient for 
an additional 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  It is clear that the veteran's present 
and ongoing residuals attributable to herpes zoster result in 
neurological symptoms which are fairly evaluated as severe 
incomplete paralysis of the 11th cranial nerve.  No 
additional award for dermatological evaluations is warranted.  


ORDER

Entitlement to a 20 percent evaluation for non-Hodgkin's 
lymphoma residuals, including resolved herpes zoster, with 
post-herpetic neuralgia is warranted.  





	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


